Case 1:16-cv-00671-RM-NRN Document 296-9 Filed 05/10/19 USDC Colorado Page 1 of 9




       EXHIBIT 9
Case 1:16-cv-00671-RM-NRN Document 296-9 Filed 05/10/19 USDC Colorado Page 2 of 9
Case 1:16-cv-00671-RM-NRN Document 296-9 Filed 05/10/19 USDC Colorado Page 3 of 9
Case 1:16-cv-00671-RM-NRN Document 296-9 Filed 05/10/19 USDC Colorado Page 4 of 9
Case 1:16-cv-00671-RM-NRN Document 296-9 Filed 05/10/19 USDC Colorado Page 5 of 9

 L. SCOTT BAGGETT                                                                          (832) 419-0733 (cell)
 972 Hawkshead St.                                                                         scott.baggett@mail.com
 Timnath, CO 80547


 EDUCATION

 2000, Rice Univ., Ph.D. in Statistics
 2000, Rice Univ., M.A. in Statistics
 1994, Univ. of Arkansas, M.S. in Statistics
 1985, Texas A&M Univ., M.S. in Biological Oceanography
 1980, Univ. of Oklahoma, B.S. in Zoology


 EXPERIENCE

 Supervisory Statistician – United States Department of Agriculture, Forest Service, Rocky Mountain Research Station
 Fort Collins, CO, 2010 – Present

 Responsibilities include supervision of statistical unit within the Rocky Mountain Research Station and expert statistical consultation to
 over 100 research grade scientists. Duties also include technical review of manuscripts bound for publication in scientific journals and
 review of study plans involving complex experimental designs. Position also encompasses management and oversight responsibilities for
 development of the USDA/FS national data archiving project. Position obligations also require collaboration with other national Forest
 Service statisticians and development of venues for national collaboration and statistical consultation with other federal agencies
 involved with natural resource management.

 Director – Rice University Statistical Consulting Lab (SCL)
 Lecturer – Rice University, Department of Statistics
 Senior Statistician - Rice University, Jesse H. Jones Graduate School of Business (JGSB)
 Houston, TX, 1999 - 2010

 JGSB duties include statistical consultation and programming services to research faculty and collaborators. Position requires the proper
 application of established statistical procedures or development and implementation of new techniques for specific problem solving.
 Projects typically involve intensive statistical research and/or programming and require optimal allocation of time and resources. Duties
 routinely require collaborative preparation of manuscripts for publication and conference presentations. Most final work-product is
 submitted to various peer-reviewed journals. Responsibilities also include training and mentoring a staff of four full-time Research
 Analysts. Achievements include contributions on over 100 published journal articles and conference presentations. SCL duties include
 statistical consultation on projects across the Rice research community, primarily in Bioengineering, Economics and Ecology and
 Evolutionary Biology and participation in research grants. Lecturer responsibilities for the Department of Statistics include regular
 teaching of graduate and advanced undergraduate level courses.

 Senior Statistician – Reliant Resources, Inc., Weather Derivatives Group
 Houston, TX, 2001 - 2002

 Developed and implemented statistical methods for evaluation and improvement of short-term numerical atmospheric temperature
 forecast ensembles. Developed thermometer error-correction algorithms for Automated Surface Observing System (ASOS) data in order
 to improve atmospheric temperature forecasts and uncertainty estimates. Other projects include stochastic spatiotemporal climatological
 modeling based on historical sea-surface temperature data and modeling of residential natural gas consumption. Position required
 collaboration with meteorologists, climatologists and energy specialists along with presentation of results to management.


 UNIVERSITY COURSES TAUGHT

 Statistics 413, Statistical Computing
 Statistics 421/621, Time Series Analysis
 Statistics 450/540, Practicum in Statistical Modeling
 Statistics 606, SAS Statistical Programming


 UNIVERSITY LEADERSHIP AND SERVICE

 Committee on Faculty Salary Equity, 2001–2003
 Faculty Advisory Board, Center for Computational Finance and Economic Systems (CoFES), 2003 – 2010




                                                                                                                               4/24/2019
Case 1:16-cv-00671-RM-NRN Document 296-9 Filed 05/10/19 USDC Colorado Page 6 of 9

 PUBLICATIONS

 Parks, S.A., Parisien, M.A., Miller, C., Holsinger, L., Baggett, L.S. (2018) Fine-scale spatial climate variation and drought mediate the
 likelihood of reburning, Ecological Applications, 0(0), 1–14.

 Reynolds, R.T., Lambert, J.S., Flather, C.H., White, G.C., Bird, B.J., Baggett, L.S., Lambert, C., Bayard De Bolo, S. (2017) Long-Term
 Demography Of The Northern Goshawk In A Variable Environment, Wildlife Monographs, 197(1), 1-40.

 Sieg, C.H., Linn, R.R., Pimont, F., Hoffman, C.M., McMillin, J.D., Winterkamp, J., Baggett, L.S. (2017) Fires Following Bark Beetles:
 Factors Controlling Severity And Disturbance Interactions In Ponderosa Pine, Fire Ecology, 13(3), 1-23.

 Flather, C. H.; Knowles, M. S.; Baggett, L. S. 2017. Land Cover Dynamics Across The Great Plains And Their Influence On Breeding
 Birds: Potential Artefact Of Data And Analysis Limitations, Biological Conservation, 213, 243-244.

 Owen, S.M.; Sieg, C.H.; Meador, A.J.S, Fule, P.Z., Iniguez, J.M., Baggett, L.S., Fornwalt, P.J., Battaglia, M.A. (2017) Spatial Patterns
 Of Ponderosa Pine Regeneration In High-Severity Burn Patches, Forest Ecology and Management, 405(1), 134-149.

 Hansen, E.M., Munson, A.S., Blackford, D.C., Graves, A.D., Coleman, T.W., Baggett, L.S. (2017) 3-Methylcyclohex-2-en-1-one for
 area and individual tree protection against spruce beetle (Coleoptera: Curculionidae: Scolytinae) attack in the southern Rocky Mountains,
 Journal of Economic Entomology, 110(5), 2140–2148.

 Hansen, E.M., Munson, A.S., Blackford, D.C., Wakarchuk, D., Baggett, L.S. (2016) Lethal Trap Trees and Semiochemical Repellents as
 Area Host Protection Strategies for Spruce Beetle (Coleoptera: Curculionidae, Scolytinae) in Utah, Journal of Economic Entomology,
 109(5), 2137-44.

 Warren, S.D., Baggett, L.S., Warren, H. (2016) Directional Floral Orientation in Joshua Trees, Western North American Naturalist,
 76(3), 374-378.

 Warren, S.D., Aguilera, L.E., Baggett, L.S. (2016) Directional Orientation of Reproductive tissue of Eulychnia breviflora (Cactaceae) in
 the Hyperarid Atacama Desert, Revista Chilena de Historia Natural, 89(10).

 Smits, K.M., Kirby, E., Massman, W.J., Baggett, L.S. (2016) Experimental and Modeling Study of Forest Fire Effect on Soil
 Thermal Conductivity, Pedosphere, 26(4), 462–473.

 Quentin, A.G., Pinkard, E.A., Ryan, M.G., Tissue, D.T., Baggett, L.S. et al. (2015) Non-structural carbohydrates in woody plants
 compared among laboratories, Tree Physiology, 35(11), 1146-1165.

 Parks, S.A., Miller, C., Holsinger, L.M., Baggett, L.S., Bird, B.J. (2016) Wildland Fire Limits Subsequent Fire Occurrence. International
 Journal of Wildland Fire, 25, 182-190.

 Warren, S.D., St.Clair, L.L., Johansen, J.R., Kugrens, P., Baggett, L.S., Bird, B.J. (2015) Biological Soil Crust Response To Late Season
 Prescribed Fire In A Great Basin Juniper Woodland, Rangeland Ecology and Management, 68(3), 241-247.

 Riggs, R.A., Keane, R.E., Cimon, N., Cook, R., Holsinger, L., Cook, J., DelCurto, T., Baggett, L.S., Justice, D., Powell, D., Vavra, M.,
 Naylor, B. (2015). Biomass and Fire Dynamics in a Temperate Forest-Grassland Mosaic: Integrating Multi-Species Herbivory, Climate,
 And Fire With The Firebgcv2/Grazebgc System, Ecological Modelling, 296, 57-78.

 Cooke, Brian; Parks, Sean; Miller, Carol; Holsinger, Lisa; Nelson, Cara; Holden, Zack; Baggett, Scott; Bird, Benjamin. 2016. Wildland
 Fire: Nature’s Fuel Treatment, Science You Can Use Bulletin, Fort Collins, CO: Rocky Mountain Research Station, 22, 1-11.

 Ganey, J.L., Bird, B.J., Baggett, L.S., Jenness, J.S. (2015) Density Of Large Snags and Logs in Northern Arizona Mixed-Conifer and
 Ponderosa Pine Forests, Forest Science, 61(2), 353-362.

 Reeves, M.C., Baggett, L.S. (2014) A Remote Sensing Protocol For Identifying Rangelands With Degraded Productive Capacity.
 Ecological Indicators, 43, 172-182.

 Stephens, E.H., Saltarrelli, J.G., Balaoing, L.R., Baggett, et al. (2012) Hyaluronan Turnover and Hypoxic Brown Adipocytic
 Differentiation are Co-localized With Ossification in Calcified Human Aortic Valves, Pathology – Research and Practice, 208(11), 642–
 650.

 Holden, Z.A., Abatzoglou, J.T., Luce, C.H., Baggett, L.S. (2011) Empirical Downscaling of Daily Minimum Air Temperature at Very
 Fine Resolutions in Complex Terrain, Agricultural and Forest Meteorology, 151(8), 1066–1073.

 Xu, S., Morse, A.M., Lacy, B., Baggett, L.S., Gogola, G.R. (2011) Peg Restrained Intrinsic Muscle Evaluator (PRIME): Development,
 Reliability, and Normative Values of a Device to Quantify Intrinsic Hand Muscle Strength in Children, Journal of Hand Surgery, 36A,
 894–903.




                                                                                                                                 4/24/2019
Case 1:16-cv-00671-RM-NRN Document 296-9 Filed 05/10/19 USDC Colorado Page 7 of 9

 PUBLICATIONS (continued)

 Chew, S.A., Kretlow, J.D., Spicer, P.P., Edwards, A.W., Baggett, L.S., Tabata, Y., Kasper, F.K., Mikos, A.G. (2011) Delivery of Plasmid
 DNA Encoding Bone Morphogenic Protein-2 With a Biodegradable Branched Polycationic Polymer in a Critical-Size Rat Cranial Defect
 Model, Tissue Engineering, Part A, 17(5-6), 751-763.

 Shi, M., Kretlow, J.D., Nguyen, A., Young, S., Baggett, L.S., Wong, M.E., Kasper, F.K., Mikos, A.G. (2010) Antibiotic-Releasing
 Porous Polymethylmethacrylate Constructs for Osseous Space Maintenance and Infection Control, Biomaterials, 31, 4146-4156.

 Guo, X., Park, H., Young, S., Kretlow, J.D., van den Beucken, J.J., Baggett, L.S., Tabata, Y., Kasper, F.K., Mikos, A.G., Jansen, J.A.
 (2010) Repair of Osteochondral Defects with Biodegradable Hydrogel Composites Encapsulating Marrow Mesenchymal Stem Cells in a
 Rabbit Model, Acta Biomaterialia, 6, 39-47.

 Saltarrelli, J.G., Stephens, E.H., Pilling, D., Baggett, L.S., Gomer, R.H., Nandi, K.J.J., Davis, E., Davis, A.R., Grande-Allen, K.J. (2009)
 Hypoxia, inflammatory cells, and hyaluronan homeostasis in aortic valve calcification. Proceedings of the AHA, Orlando, FL, November
 2009.

 Schuler, D.A., Chappell, M., Baggett, L.S. (2010) A Unique Pedagogical Approach to Voting and Public Goods, PS: Political Science &
 Politics, 43(4), 779-783.

 Meng S.,Kretlow, J.D.,Nguyen, A., Young, S.,Baggett, L.S., Wong, M.E.,Kasper, F.K., Mikos, A.G. (2009) Antibiotic-releasing Porous
 Polymethylmethacrylate Constructs for Osseous Space Maintenance and Infection Control, Biomaterials, 31(14), 4146-4156.

 Saraf, A., Baggett, L.S., Raphael, R.M., Kasper, F.K., Mikos, A.G. (2009) Regulated Non-Viral Gene Delivery from Coaxial Electrospun
 Fiber Mesh Scaffolds, Journal of Controlled Release, 143, 95-103.

 Thibault, R.A., Baggett, L.S., Mikos, A.G. and Kasper, F.K. (2010) Osteogenic Differentiation of Mesenchymal Stem Cells on Pre-
 Generated Extracellular Matrix Scaffolds in the Absence of Osteogenic Cell Culture Supplements, Tissue Engineering Part A, 16(2),
 431-40.

 Stephens, E.H., Timek, T.A., Daughters, G.T., Kuo, J.J., Patton, A.M., Baggett, L.S., Ingels, N.B., Miller, D.C., Grande-Allen, K.J.
 (2009) Significant Changes in Mitral Valve Leaflet Matrix Composition and Turnover With Tachycardia-Induced Cardiomyopathy,
 Circulation, 120, 112-119.

 Saraf, A., Lozier, G., Haesslein, A., Kasper, F.K., Raphael, R.M., Baggett, L.S., Mikos, A.G. (2009) Fabrication of Nonwoven Coaxial
 Fiber Meshes by Electrospinning, Tissue Engineering Part C, 15(3), 333-344.

 Young, S., Patel, Z.S., Kretlow, J.D., Murphy, M.B., Mountziaris, P.M., Baggett, L.S., Ueda, H., Tabata, Y., Jansen, J.A., Wong, F.,
 Mikos, A.G. (2009) Dose Effect of Dual Delivery of Vascular Endothelial Growth Factor and Bone Morphogenic Protein-2 on Bone
 Regeneration in a Rat Critical-Size Defect Model, Tissue Engineering Part A, 15, 2347-2362.

 Kretlow, J.D., Jin, Y., Liu, W., Zhang, W.J., Hong, T., Zhou, G., Baggett, L.S., Mikos, A.G., Cao, Y. (2008) Donor Age and Cell Passage
 Affect Differentiation Potential of Murine Bone Marrow-Derived Stem Cells, BMC Cell Biology, 9(60), 1-13.

 Pham, Q.P., Kasper, F.K., Baggett, L.S., Raphael, R.M., Jansen, J.A., Mikos, A.G. (2008) The Influence of an In-Vitro Generated Bone-
 Like Extracellular Matrix on Osteoblastic Gene Expression of Marrow Stromal Cells. Biomaterials, 29, 2729-2739.

 Young, S., Kretlow, J.D., Nguyen, C., Bashoura, A.G., Baggett, L.S., Jansen, J.A., Wong, M., Mikos, A.G. (2008) Microcomputed
 Tomography Characterization of Neovasularization in Bone Tissue Engineering Applications. Tissue Engineering. Part B, Reviews,
 14(3), 295-306.

 Young, S., Bashoura, A.G., Borden, T., Baggett, L.S., Jansen, J.A., Wong, M. and Mikos, A.G. (2008) Development and
 Characterization of a Rabbit Alveolar Bone Nonhealing Defect Model, Journal of Biomedical Materials Research. Part A, 86, 182-94.

 Baggett, L.S., Thompson, J.T. (2008) Everyman’s MaxMedian Rule for Portfolio Management (From the Medievel Story of Everyman)
 Knowledge: Everyman, I will go with thee and be thy guide. Proceedings of the Thirteenth U.S. Army Conference on Applied Statistics.

 Anderson, S.W., Baggett, L.S. and Widener, S.K. (2008) Customer Satisfaction Evaluations Following Service Operations Failures: The
 Role of Attributions of Blame, Manufacturing and Service Operations Management, 11(1), 52-69.

 Quynh, P.P., Kasper, F.K., Baggett, L.S., Raphael, R.M., Jansen, J.A. and Mikos, A.G. (2007) An In Vitro Generated Bone-Like
 Extracellular Matrix Enhances the Osteoblastic Gene Expression of Marrow Stromal Cells. Biomaterials, 29(18), 2729-2739.

 Holland, T.A., Bodde, E.W.H., Cuijpers, V.M.J.I., Baggett, L.S., Tabata, Y., Mikos, A.G. (2007) Degradable Hydrogel Scaffolds for in
 vitro Delivery of Single and Dual Growth Factors in Cartilage Repair. Osteoarthritis and Cartilage, 15, 187-197.

 Revell, C.M., Dietrich, J.A., Scott, C.A., Luttge, A., Baggett, L.S., Athanasiou, K.A. (2006) Characterization of Fibroblast Morphology
 on Bioactive Surfaces Using Vertical Scanning Interferometry. Matrix Biology, 25, 523-533.


                                                                                                                                 4/24/2019
Case 1:16-cv-00671-RM-NRN Document 296-9 Filed 05/10/19 USDC Colorado Page 8 of 9

 PUBLICATIONS (continued)

 Almarza, A.J.; Bean, A.; Baggett, L.S.; Athanasiou, K.A. (2006) Biochemical Characteristics of the Porcine Temporomandibular Joint
 Disc, British Journal of Oral and Maxillofacial Surgery, 44(2), 124-128.

 Thompson, J.R., Baggett, L.S. (2006) The Little Formula That Beats the Market. Proceedings of the Twelfth U.S. Army Conference on
 Applied Statistics.

 Thompson, J.R., Baggett, L.S., Williams, E.E., Wojciechowski, W.C. (2006) Nobels for Nonsense, The Journal of Post Keynesian
 Economics, 29(1), 3-18.

 Holland, T.A., Bodde, E.W.H., Baggett, L.S., Tabata, Y., Mikos, A.G., Jansen, J.A. (2005) Osteochondral Repair in the Rabbit Model
 Utilizing Bilayered, Degradable Oligo(Poly(Ethylene Glycol) Fumarate) Hydrogel Scaffolds, Journal of Biomedical Materials Research,
 Part A. 75, 156-167.

 Holland, T.A., E.W.H. Bodde, L.S. Baggett, Y. Tabata, A.G. Mikos, and J.A. Jansen, (2005) Osteochondral Repair in the Rabbit Model
 Utilizing Oligo(Poly(Ethylene Glycol) Fumarate) Hydrogel Scaffolds, Trans. 51st Orthop. Res. Soc.

 Thompson, J.R., Baggett, L.S., Wojciechowski, W.C. (2004) Some Things We Know that Just Aren't So. Proceedings of the Second
 Lehmann Symposium.

 Schuler, D.A., K.E. Schneitz and L.S. Baggett (2002) Determinants of Foreign Trade Mission Participation. Business and Society, 41(1),
 6-35.

 Currall, S.C., T. Hammer, L.S. Baggett and G. Doniger (1999) Combining Qualitative and Quantitative Methodologies of Study Group
 Processes. Organizational Research Methods, 2, 5-36.

 Baggett, L.S. and T.J. Bright. (1985) Coral Recruitment at the East Flower Garden Reef. Proceedings of the 5th International Coral Reef
 Congress, 4, 379-384.




                                                                                                                             4/24/2019
Case 1:16-cv-00671-RM-NRN Document 296-9 Filed 05/10/19 USDC Colorado Page 9 of 9

 TRIAL DEPOSITION AND TESTIMONY
 Prior 10 Years

 May 2017, Jeffrey Wall, et al., v. HP, Inc., Superior Court of the State of California for the County of Orange, Civil Complex Center,
 (deposition on behalf of Plaintiff)

 March 2017, Arndt, et al. v. DirecTV, LLC, et al., Before the American Arbitration Association, (deposition on behalf of Plaintiff)

 March 2016, Davenport et al. v. Charter Communications, LLC, United States District Court, E.D. Missouri, Eastern Division,
 (deposition on behalf of Plaintiff)

 January 2016, Pierce et al. v. Kellan Restaurant Management Corp., Arbitration, (deposition on behalf of Plaintiff)

 February 2015, Arnold, et al., v. DirecTV, LLC, et al., United States District Court, E. D. Missouri, Eastern Division, (deposition on
 behalf of Plaintiff)

 November 2014, Perrin et al. v. Papa John’s International, Inc., and Papa John’s USA Inc., United States District Court, E.D. Missouri,
 Eastern Division, (deposition on behalf of Plaintiff)

 June 2011, Collective Action Arbitration on Behalf of Customer Service Representatives Employed by Echosphere, LLC and Dish
 Network, L.L.C., Tulsa, Oklahoma, (arbitration testimony on behalf of Plaintiff)

 March 2011, Garcia, et al., v. Tyson Foods, Inc., et al., U.S. District Court in Kansas City, Kansas, (live trial testimony on behalf of
 Plaintiff)




                                                                                                                                   4/24/2019
